Title: To Thomas Jefferson from Tobias Lear, 13 March 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States, March 13th. 1792.
 
By the President’s command T. Lear has the honor to return to the Secretary of State the draft of a letter to the King of France, which meets the President’s approbation; and to enclose the Resolution of the House of Representatives with the signature of the Speaker.
As it is possible that the Senate may come forward with a Resolution on this occasion; the President asks, if it would not be best to delay preparing the letter to the King as long as can be done with security to the present opportunity, in order to comprehend the sentiments of the senate if they should be expressed?
The Resolution of the House is dated the 10th.—the letter will therefore be dated the same, or a subsequent day.

Tobias Lear Secretary to the President of the United States

